NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30l93

IN THE INTERMEDIATE COURT OF APPEALS

oF THE STATE oF HAWAI‘I

INTERNATIONAL DISPLAY SYSTEMS, INC.,
Appellant-Appellant,

€! 19 W §§ ZHWN}Z

 

V.

BRENNON T. MORIOKA, PH.D., P.E., DIRECTOR, DEPARTMENT OF
TRANSPORTATION, STATE OF HAWAfI; BRIAN SEKIGUCHI,
DEPUTY DIRECTOR, DEPARTMENT OF TRANSPORTATION, AIRPORTS
DIVISION; DESIGNEES OF AARON FUJIOKA, ADMINISTRATOR,
STATE PROCUREMENT OFFICE, STATE OF HAWAfI; FORD AUD§O-
VIDEO SYSTEMS, INC.; DEPARTMENT OF COMMERCE AND x
CONSUMER AFFAIRS; et al., Appellees-Appellees

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(CIVIL NO. O9~l-2244)

oRDER DISMISSING APPEAL
(By: Nakamura, Chief Judge, Fujise and Leonard, JJ.)

Upon review of the record, it appears that we lack

jurisdiction over this appeal that Appellant-Appellant
International Display Systems, Inc., asserted from the Honorable
Eden Elizabeth Hifo's October 23, 2009 "Order Affirming Dismissal
of Petitioner's Request for Administrative Hearing Filed in PCH-
2008-17, Office of Administrative Hearings, Department of
Commerce and Consumer Affairs, State of Hawaii" (the October 23,
2009 order), because the circuit court has not yet reduced the
October 23, 2009 order to a separate judgment, as required
pursuant to HawaFi Revised Statutes (HRS) § l30D-710(f) (Supp.
2009), HRS § 641-l(a) (l993 & Supp. 2009), RuleS 58 and 72(k) of
the Hawafi Rules of Civil Procedure (HRCP), and the holding in
Jenkins v. Cades Schutte Fleming & Wright, 76 Hawafi l15, ll9,
869 P.2d l334, l338 (l994);

In administrative appeals involving the HawaFi Public
Procurement Code, "[a]ny party aggrieved by the decision of the
circuit court may appeal in accordance with part I of chapter 641
HRS § lO3D-7lO(f)

"[a]ppeals shall be

and the appeal shall be given priority."

(emphasis added). Under HRS Chapter 64l,

U.Z?NM

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

allowed in civil matters from all final judgments, orders, or

decrees of circuit . . . courts[.]" HRS § 641-1(a). Appeals
under HRS § 641-1 "shall be taken in the manner . . . provided by
the rules of the court." HRS § 641-1(c). HRCP Rule 58 requires

that "[e]very judgment shall be set forth on a separate
document." HRCP Rule 58. Based on this requirement under

HRCP Rule 58, the supreme court has held that "[a]n appeal may be
taken from circuit court orders resolving claims against parties
only after the orders have been reduced to a judgment and the
judgment has been entered in favor of and against the appropriate
parties pursuant to HRCP [Rule] 58[.]" Jenkins, 76 Hawafi at
119, 869 P.2d at 1338 (emphasis added). Consequently, "an order
disposing of a circuit court case is appealable when the order is
reduced to a separate judgment." Alford v. Citv and Countv of
Honolulu, 109 Hawafi 14, 20, 122 P.3d 809, 815 (2005) (citation
omitted). "An appeal from an order that is not reduced to a
judgment in favor or against the party by the time the record is
filed in the supreme court will be dismissed." Jenkins, 76
HawaFi at 120, 869 P.2d at 1339 (footnote omitted).

Although the instant case is an administrative appeal,
HRCP Rule 72(k) similarly requires that, upon a circuit court's
adjudication of an administrative appeal, "the court having
jurisdiction shall enter judgment." HRCP Rule 72(k). Therefore,
the separate judgment document rule under the holding in Jenkins
applies to a secondary appeal from a circuit court order that
adjudicates an administrative appeal, See, e.g., gaquinio v.
Nakanelua, 77 Hawafi 499, 500, 889 P.2d 76, 77 (App. l995) ("We
conclude . . . that the requirements for appealability set forth
in Jenkins apply to appeals from circuit court orders deciding
appeals from orders entered by the Director of Labor and
Industrial Relations.").

The October 23, 2009 order is a dispositive order, but
it is not a judgment, as the holding in Jenkins requires for an
appeal, On January 19, 2009, the appellate court clerk filed the
record on appeal for appellate court case number 30193, but the
record on appeal does not contain a judgment. Absent an

appealable final judgment, this appeal is premature and we lack

_2;

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

jurisdiction. Accordingly,

IT Is HEREBY ORDERED AND DECREED that this appeal is
dismissed for lack of jurisdiction. '

DATED: Honolulu, HawaiHq April l5, 20l0.

&»,,'/¢é%éwa\/

Chief Judge